Taft, C. J.
All that it is necessary to say, and all that •can be said in this cause, is that a passenger train conductor on •one of our railroads, is not a public officer within the meaning of the statutes relating to appeals, which provide for an appeal in “actions where [when] the defendant in good faith, pleads in excuse or justification that he was acting as a public officer.”
The petitioner pleaded in good faith, in excuse, that he was acting as a public officer, and further set forth in what his ■character as a public officer consisted, viz.: a passenger train conductor and servant of the Rutland Railroad Co., etc., and this shows him to have been no public officer.
His plea therefore was bad, and disentitled him to an appeal.

Judgment reversed, demurrer sustained, and leave to enter the action denied, with costs to the petitionee.